Exhibit 15.4 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-13270, 333-11220, 333-1946, 333-10794, 333-113552, 333-132221 and 333-149553)of Magic Software Enterprises Ltd., of our report datedFebruary 3,2010 with respect to the financial statements of Magic Software Japan K.K. as of December 31, 2009, which appears in the Annual Report on Form 20-F of Magic Software Enterprises Ltd. for the year ended December 31, 2009. /s/ KDA Audit Corporation KDA Audit Corporation Registered Auditors Tokyo, Japan April 23, 2010
